69 F.3d 533
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael RANKINS, Plaintiff-Appellant,v.S. MERSON, Registered Nurse;  L. Montgomery, Assistant ShiftCommander;  T. Miles, Adjustment Coordinator;  H. Thompson,Assistant Warden;  W. Smith, Warden;  S. Jackson, HearingOfficer;  S. Gaither, Hearing Officer, Defendants-Appellees.
No. 95-6333.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1995.Decided Nov. 9, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, Chief District Judge.  (CA-95-370-JFM)
Michael Rankins, Appellant Pro Se.
D.Md.
AFFIRMED.
Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Rankins v. Merson, No. CA-95-370-JFM (D.Md. Feb. 15, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED